McDONALD, Chief Justice.
This is a venue case. Plaintiff Williams brought this suit against defendant Davis for damages resulting from defendant’s alleged negligence when defendant ran his automobile into the rear of plaintiff’s automobile on Hempstead Street in Houston, Harris County, Texas. Defendant filed his plea of privilege to be sued in Potter County, the county of his residence. Plaintiff filed controverting plea alleging negligence on the part of defendant in Harris County, Texas within the meaning of Section 9a, Article 1995 Vernon’s Ann.Tex.Civ.St. After hearing without a jury, the Trial Court overruled defendant’s plea of privilege.
Defendant appeals, contending the Trial Court erred in overruling his plea of privilege because 1) plaintiff did not prove by a preponderance of the evidence that the event complained of occurred in Harris County, Texas; 2) plaintiff did not prove by a preponderance of the evidence any act of negligence on the part of defendant.
The defendant Davis testified that the collision made the basis of suit in this case, occurred on the Hempstead Highway where it intersects with Mangum Road; that he thought such location was in the City of Houston and in Harris County. Defendant further testified that he had 4 or 5 drinks prior to the accident; that he ran into the rear of a car when such car was stopped at a signal light; that he saw such car about 125 feet back; hit his own brakes; but still hit the car in the rear; and that he had been told the plaintiff Williams was the driver of the car he hit. The witness Fain testified he was a police officer of the City of Houston and he investigated the accident; that the accident occurred in the 10,300 block of Hempstead; that the 10,300 block of Hempstead is in Harris County and is in the City of Houston; and that defendant Davis was driver of the automobile striking the other automobile from behind, and the plaintiff Williams was driving the automobile struck by defendant Davis.
We think the evidence ample to support the Trial Court’s determination that defendant was guilty of negligence occurring in Harris County, Texas. Defendant’s contentions are overruled and the judgment of the Trial Court is affirmed.